DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group II, claim 7, in the reply filed on 03/10/2021 is acknowledged.
Claims 1-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Light Emitting Component Mounting Method”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a method, and not to an apparatus.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: “a step of causing the light emitter to emit a light and measuring a luminance distribution of the light emitter, and detecting a position of a luminance distribution center in the light emitter based on the luminance 10distribution measured in the measuring; and a step of moving the mounting head that holds the light emitting component” in claim 7 (lines 7-12).  This portion of the claim actually recites four distinct “step” limitations, each of which is held to invoke interpretation under 35 U.S.C. 112(f).
 Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:

(B) The “means for” or “step for” is modified by functional language: “causing the light emitter to emit a light”, “measuring a luminance distribution”, “detecting a position of a luminance distribution center” and “moving the mounting head”.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, “causing the light emitter to emit a light” does not have supporting claimed structure, as there is no recitation of a power source or a controller.  A light emitter without a source of current cannot be caused to emit light.  Further, there is no claim recitation of any kind of sensor, or detector, or measuring device that would be capable of “measuring” or “detecting” anything.  Finally, there is nothing in the claim that provides a structure for moving the mounting head.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification provides a description of, inter alia: a processor, a moving device, a measuring head, a luminance distribution center detector, a measurement stage, an energizer for energizing light emitting components, etc. (pp. 8-9).  It appears that some or all of these elements would be required to perform the claimed steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (EP 1003212 A2).
Regarding claim 7 Nishida discloses a light emitting component mounting method for holding a light 5emitting component (LED chip, 14) provided with a light emitter (LED) by a mounting head (20) and mounting the light emitting component on a board (12) (Title; Abstract; figs. 1, 4 and 5), the method comprising: a step of causing the light emitter to emit a light and measuring a luminance distribution of the light emitter, and detecting a position of a luminance distribution center in the light emitter based on the luminance 10distribution measured in the measuring (Abstract; figs. 3-5, 9, 10 and 18-24; pars. 0017, 0024 and 0028-0032); and a step of moving the mounting head that holds the light emitting component, wherein in the step of moving the mounting head, the mounting head is moved based on the position detected in the detecting (Abstract; figs. 25-27; pars. 0018-0021 and 0031-0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729